Citation Nr: 0920667	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-37 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December  2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

VA outpatient records indicate that the Veteran is actively 
appealing a claim for Social Security Administration (SSA) 
disability benefits.  VA has a statutory duty to obtain these 
records. See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  While it strongly appears that the Veteran's 
claim for SSA disability benefits relates to psychiatric 
disability and not hearing loss or tinnitus, neither the 
Board nor the RO is capable of divining the true nature of 
his claim or the relevance of the records held by the SSA.  
The RO should therefore request copies of the Veteran's SSA 
medical records and any determination of benefits made by 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition to the foregoing, the Board notes an inherent 
flaw in the January 2008 VA examination report pertaining to 
service connection for tinnitus.  Specifically, the examiner 
initially determined that it was less likely than (less than 
a 50 percent probability) that the Veteran's tinnitus was 
related to his in-service noise exposure.  Sound rationale 
was presented to support this opinion.  The examiner then 
when on to state that that his examination of the Veteran's 
hearing loss had been limited to frequencies below 4000 Hz.  
Had there been testing at the higher frequencies and hearing 
loss found at those frequencies, he added that there would be 
a greater than 50 percent probability that his tinnitus would 
be related to service.  In other words, the examiner 
suggested that additional testing (testing above 4000 Hz) may 
have provided a basis to support the award of service 
connection for tinnitus.  The January 2008 examination report 
is therefore considered in adequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be 
requested and obtained.  A response, 
negative or positive, should be 
associated with the claims file.

2.  Schedule the Veteran for an audiology 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiners designated to examine 
the veteran.  All appropriate tests and 
studies should be performed, to include 
audiometric testing at the 6000 and 8000 
Hz frequencies.  If such testing is not 
possible, the examiner should so state 
and explain.  The examiner must also 
provide the complete rationale for any 
conclusion reached, to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as whether it is at 
least as likely as not (probability of 50 
percent or greater) that the Veteran's 
tinnitus is related to his active 
military service, to include in-service 
noise exposure (acoustic trauma).  The 
examiner should also indicate whether any 
such disability is more likely than not 
of post-service onset.

3.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based on 
the entirety of the evidence. If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, he and 
his representative should be provided 
with a supplemental statement of the 
case. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


